EMPLOYMENT AGREEMENT







THIS IS AN AGREEMENT made and entered into as of the 11th day of December, 2006
by and between Standex International Corporation, a Delaware corporation with
executive offices located at 6 Manor Parkway, Salem, New Hampshire 03079 (the
“Employer”) and, John Abbott, an individual residing at 3655 Weston Lane,
Plymouth, Minnesota 55446, (the “Employee”).




1.

Employment; Term.  

(a)

Employer hereby agrees to employ Employee, and Employee hereby agrees to serve
Employer on a full-time basis as Group Vice President (or such other designated
title as may be assigned from time to time by the Employer) of the Standex Food
Service Group, a group of subsidiaries and unincorporated divisions of Employer,
subject to the direction and control of the President/Chief Executive Officer of
the Employer, for an initial term of six months twenty days commencing as of
December 11, 2006, and ending on June 30, 2007 (the “Initial Term”).  Thereafter
the Agreement shall automatically renew for successive one (1) year terms
commencing on July 1st of each year and ending on June 30th of the next
succeeding year (the “Renewal Term”) unless otherwise terminated pursuant to
Section 1(b) of this Agreement.

(b)

Subject to the provisions for termination otherwise included in Section 5
herein, either the Employer or the Employee shall have the right to terminate
this Agreement by giving the other party thirty (30) days advance written notice
(the “Notice Period”), at any time during the Initial Term or any Renewal Term,
stating his/its intention to terminate the Agreement.  Such termination will be
effective at the end of the Notice Period.  In the event of notice of
termination by the Employer, the provisions of Section 6 shall apply.

2.

Best Efforts.  Employee agrees, as long as this Agreement is in effect, to
devote his same best efforts, time and attention to the business of Employer,
and to the performance of such executive, managerial and supervisory duties as
may be required of him during the term of this Agreement.




3.
                                                                                                                       

Non-Compete.  Except as set forth in the third paragraph of this Section 3,
Employee shall not, while this Agreement is in effect, engage in, or be
interested in, in an active capacity, any business other than that of the
Employer or any affiliate, associate or subsidiary corporation of Employer.  It
is the express intent of the Employer and Employee that: (i) the covenants and
affirmative obligations of this Section be binding obligations to be enforced to
the fullest extent permitted by law; (ii) in the event of any determination of
unenforceability of the scope of any covenant or obligation, its limitation
which a court of competent jurisdiction deems fair and reasonable, shall be the
sole basis for relief from the full enforcement thereof; and (iii) in no event
shall the covenants or obligations in this Section be deemed wholly
unenforceable.




In addition, except as set forth in the third paragraph of this Section 3,
Employee shall not, for a period of one (1) year after termination of employment
(whether such termination is by reason of the expiration of this Agreement or
for any other reason), within the United States, directly or indirectly,
control, manage, operate, join or participate in the control, management or
operation of any business which directly or indirectly competes with any
business of the Standex Food Service Group of divisions, subsidiaries or
affiliates of the Employer (the “Food Service Group”) at the time of such
termination.  The Employee shall not during the term of this non-competition
provision contact any employee of the Food Service Group for the purpose of
inducing or otherwise encouraging said employee to leave their employment with
the Employer.




No provision contained in this section shall restrict Employee from making
investments in other ventures which are not competitive with Employer, or
restrict Employee from engaging, during non-business hours, in any other such
non-competitive business or restrict Employee from owning less than five (5)
percent of the outstanding securities of companies which compete with any
present or future business of Employer and which are listed on a national stock
exchange or actively traded on the NASDAQ National Market System.




4.
                                                                                                                       

Compensation; Fringe Benefits.  Employer agrees to compensate the Employee for
his services during the period of his employment hereunder at a minimum base
salary of Three Hundred Fifteen Thousand Dollars ($315,000) per annum, payable
semi-monthly.  Employee shall be entitled to receive such increases in this
minimum base salary, as the Compensation Committee of the Board of Directors of
Employer shall, in their sole discretion determine.  

Employee shall also be entitled to participate in the Standex Long Term
Incentive Program, the Standex Annual Incentive Program, and such other
incentive, welfare and retirement benefit plans as are made available, from time
to time to senior divisional management employees of the Employer, including
those described in a letter to the Employee, dated November 27, 2006, offering
employment.  Additionally, Employee will receive a one time, guaranteed annual
bonus for the fiscal year ending June 30, 2007 in the amount equal to One
Hundred Thousand Dollars ($100,000), payable in September, 2007.  Employer shall
establish target annual incentive goals for Employee in connection with the
Standex Annual Incentive Program for each subsequent fiscal year after the
Initial Term.

5.

Termination.  In addition to the provisions concerning notice of termination in
the second paragraph of Section 1, this Agreement shall terminate upon the
following events:

(a)

Death:  Employee’s employment shall terminate upon his death, and all liability
of Employer shall thereupon cease except for compensation for past services
remaining unpaid and for any benefits due to Employee’s estate or others under
the terms of any benefit plan of Employer then in effect in which Employee
participated.

(b)

Disability:  In the event that Employee becomes substantially disabled during
the term of this Agreement for a period of six consecutive months so that he is
unable to perform the services as contemplated herein, then Employer, at its
option, may terminate Employee’s employment upon written notification to
Employee.  Until such termination option is exercised, Employee will continue to
receive his full salary and fringe benefits during any period of illness or
other disability, regardless of duration.

(c)

Material Breach:  The commission by Employee of any material breach of the terms
of this Agreement by the Employee or Employer, the non-breaching party may cause
this Agreement to be terminated on 10 days written notice.  Employer may remove
Employee from all duties and authority commencing on the first day of any such
notice period, however, payment of compensation and participation in all
benefits shall continue through the last day of such notice period.  For
purposes of this Agreement, material breach shall be defined as:

(i)

an act or acts of dishonesty on the Employee’s part which are intended to result
in his substantial personal enrichment at the expense of the Employer; or

(ii)

the Employee willfully, deliberately and continuously fails to materially and
substantially perform his duties hereunder and which result in material injury
to the Employer (other than such failure resulting from the Employee’s
incapacity due to physical or mental disability) after demand for substantial
performance is given by the Employer to the Employee specifically identifying
the manner in which the Employer believes the Employee has not materially and
substantially performed his duties hereunder.

No action, or failure to act, shall be considered “willful” if it is done by the
Employee in good faith and with reasonable belief that his action or omission
was in the best interest of the Employer.  Termination pursuant to Section 5(c)
above shall not qualify for any severance under Section 6 below.

6.

Severance.  In the event that Employee’s employment is terminated pursuant to
Section 1 of this Agreement (exclusive of a termination after a change in
control where severance is governed by the provisions contained in Section 14
herein and exclusive of termination pursuant to Section 5), the Employee shall
receive one (1) year of severance pay following termination of employment.
 Severance will be paid in accordance with normal and customary payroll
practices of the Employer.  The aggregate severance will be equal to the
Employee’s then current, annual base compensation.

7.

Invention and Trade Secret Agreement.  Employee agrees that contemporaneously
with the commencement of employment he will execute an Invention and Trade
Secret Agreement as of December 11, 2006, a copy of which is attached to this
Agreement, provided, however, that the non-compete clause of the Invention and
Trade Secret Agreement shall be superseded by the non-compete provisions of
Section 3 of this Agreement.








8.

Specific Performance.  It is acknowledged by both parties that damages will be
an inadequate remedy to Employer in the event that Employee breaches or
threatens to breach his commitments under Section 3 or under the Invention and
Trade Secret Agreement.  Therefore, it is agreed that Employer may institute and
maintain an action or proceeding to compel the specific performance of the
promises of Employee contained herein and therein.  Such remedy shall, however,
be cumulative, and not exclusive, to any other remedy, which Employer may have.

9.

Third Party Restrictive Covenants.  If at any time during the Initial Term or
any Renewal Term of this Agreement the Employer is made aware that the Employee
remains obligated under any alleged non-compete restriction from his former
employer, and in the event that the Employer receives notice of the threat of
the commencement of litigation to enforce such non-compete covenant, then at
Employer's sole discretion, Employee may be placed on administrative leave of
absence without pay pending his release from his non-compete obligations or
receives a final judgment, for which the time period to appeal has expired and
no appeal has been taken, in his favor with respect to those restrictive
covenants.  In the event that Employer or any of its subsidiaries, affiliates or
divisions is named as a party to any such litigation, the Employee agrees to
indemnify, defend and hold Employer harmless from claims and demands for
damages, indemnity, costs, attorneys' fees, interest, loss or injury of every
nature and kind whatsoever arising under any federal, state, or local law, or
the common law directly or indirectly arising out of or in connection with any
alleged claim by a former employer of a violation of any non-competition
restriction.  In the event that Employee cannot promptly obtain a release from
such restrictive covenants, Employer shall have the right to terminate this
Agreement pursuant to Section 5(c) above.

10.

Entire Agreement; Amendment.  This Agreement supersedes any employment
understanding or agreement (except the Invention and Trade Secret Agreement)
which may have been previously made by Employer or its respective subsidiaries
or affiliates with Employee, and this Agreement, together with the Invention and
Trade Secret Agreement, represents all the terms and conditions and the entire
agreement between the parties hereto with respect to such employment.  This
Agreement may be modified or amended only by a written document signed by
Employer and Employee.

11.

Assignment.  This Agreement is personal between Employer and Employee and may
not be assigned; provided, however, that Employer shall have the absolute right
at any time, or from time to time, to sell or otherwise dispose of its assets or
any part thereof, to reconstitute the same into one or more subsidiary
corporations or divisions or to merge, consolidate or enter into similar
transactions.  In the event of any such assignment, the term “Employer” as used
herein shall mean and include such successor corporation.

12.

Governing Law; Binding Nature of Agreement.   This Agreement shall be governed
by, and construed in accordance with, the laws of the State of New Hampshire,
excluding its choice of law provisions.  This Agreement shall be binding upon,
and enure to the benefit of, the parties hereto and their respective heirs,
executors, administrators, successors and assigns.

13.

Survival.  The obligations contained in Sections 3, 6, 7 and 14 herein shall
survive the termination of this Agreement.  In addition, the termination of this
Agreement shall not affect any of the rights or obligations of either party
arising prior to or at the time of the termination of this Agreement or which
may arise by any event causing the termination of this Agreement.

14.

Change of Control.

(a)

In the event of a change in control of Employer required to be reported under
Item 6(e) of Schedule 14A of Regulation 14A of the Securities Exchange Act of
1934:




(i)

Employer may terminate Employee's employment only upon conclusive evidence of
substantial and indisputable intentional personal malfeasance in office such as
a conviction for embezzlement of Employer's funds; and




(ii)

Employee may terminate his employment at any time if there is a change in his
general area of responsibility, title or place of employment, or if his salary
or benefits are lessened or diminished.




(b)

Following a change of control of Employer, any termination of Employee's
employment either by Employee pursuant to Section 13(a)(ii) or by Employer under
any circumstances other than involving conclusive evidence of substantial and
indisputable intentional personal malfeasance in office, then:




(i)

Employee shall be promptly paid a lump sum payment equal to one times his
current annual base salary plus one times the most recent annual bonus paid to
him;




(ii)

Employee shall become 100% vested in all benefit plans in which he participates
including but not limited to the Standex Retirement Savings Plan, the Management
Savings Program portion of the Standex Annual Incentive Program and all
restricted stock options and performance share units granted under the Standex
Long Term Incentive Program and any other stock option plans of the Employer;




(iii)

One year of benefit service shall be added to the years of service credited to
Employee under the Standex Retirement Plan;




(iv)

The salary and bonus paid under Section 13(b)(i) shall be deemed the Employee's
compensation during such one additional year for purposes of the computation of
his pension under the Standex Retirement Plan; and




(v)

All life insurance and medical plan benefits covering the Employee and his
dependents shall be continued at the expense of Employer for the one-year period
following such termination as if the Employee were still an employee of the
Employer.




15.

Notices.  Any notice to be given pursuant to this Agreement shall be sent by
certified mail, postage prepaid, or by facsimile (with a copy mailed via first
class mail, postage pre-paid) or delivery in person to the parties at the
addresses set forth in the preamble to this Agreement or at such other address
as either party may from time to time designate in writing.

16.

Covenants Several.  In the event that any covenant of this Agreement shall be
determined invalid or unenforceable and the remaining provisions can be given
effect, then such remaining provisions shall remain in full force and effect.

17.

Compliance with Section 409A of the Code.  To the extent applicable, it is
intended that this Agreement comply with the provisions of Section 409A of the
Code.  This Agreement shall be administered in a manner consistent with this
intent, and any provision that would cause the Agreement to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company at any time
and without the consent of the Executive).  In the event that any payment of
benefits hereunder may, in the determination of the Company, be subject to
Section 409A(a)(1) of the Code, the payment of such benefits shall be delayed to
the minimum extent necessary so that such benefits are not subject to the
provisions of Section 409A(a)(1) of the Code.  The Company may attach such
conditions to or adjust the amounts paid hereunder to preserve, as closely as
possible the economic consequences that would otherwise have applied to the
payment; provided, however, that no such condition or adjustment shall result in
the payments being subject to Section 409A(a)(1) of the Code.







[The remainder of this page is intentionally left blank]

















IN WITNESS WHEREOF, Employer has caused this Agreement to be executed on its
behalf by its authorized officers and Employee has executed this Agreement as of
the day and year first above written.







STANDEX INTERNATIONAL CORPORATION




/s/ Roger L. Fix

/s/ John Abbott

By:

____________________________________

______________________________

Roger L. Fix

John Abbott

Its:

President/CEO



